DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-17, 19-22, 24-27, and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 11, 26 and 34, applicant remarks that claim 11 has been amended to recite a golf club head that comprises, in part, a badge “attached to the inner peripheral walls of the topline portion, the toe portion, the sole portion, and the heel portion” where “the badge is rearwardly offset from the back surface of the face portion such that, at least proximate the damping system origin, a gap is defined between the badge and the back surface of the face portion”.    In contrast, the specification does not detail how the badge is attached and certainly makes no mention of the peripheral walls in accomplishing the attachment of the badge. Instead we find disclosed, “a badge coupled to the back surface of the face portion” [0014].  While the specification does say that the badge if “form fit into an upper portion of the cavity” [0068] such a relationship appears to merely relate to such being “sized and shaped to conform to an inner surface…” Such does not detail any type of attachment be twee the inner peripheral walls and topline portion as is now being claimed.
However, at [0071] 8,920,261 is incorporated by reference acknowledging the prior art of a “press-fit engagement with the corresponding section of the inner peripheral surface”.  If such is the subject matter intended by the limitations now in the claims applicant should confirm or deny in any subsequent response. 
As discussed above, the specification appears to disclose the badge directly attached to the rear surface and fails to disclose any gap. “Structural member 27 abuts directly against the rear surface 28” [0046] or “can be secured to the rear surface 28 with epoxy” [0052].
Claims 11, 26 and 34 additionally as now recited appears to mix embodiments by calling for a badge and an elastomer.  Embodiment [0047] shows a layer or rubber 42 where such abuts the rear surface 28 of the face portion or alternatively now here the rubber layer is not included.  Claim 11 now recites a “gap” which would not apparently require the elastomeric in combination as it does not contact the rear surface of the face.  At [0052] the badge can be adhesively secured to the rear surface.  Even if the claims are now directed to embodiments including element 40, such does not appear to represent a “gap” as it is filled as shown in figs. 2-4A.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 19, 26 and 34 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Cardani 9,517,393. 
With respect to the previous rejection under Breier, one cannot clearly determine if there exist a gap between the badge and rear face or if the badge cooperates with the walls of the cavity for its attachment, nor is it clear if such is sufficiently disclosed as set forth above in the rejection under 112.  As such, this alternate rejection is applied to the new limitations. 
As to claims 11 and 34, Cardani shows a face portion 14 surrounded by a topline portion 12, a toe portion 26, a sole portion 20 and a heel portion 12.  Inherently the face portion has a geometric center  capable of defining a club head origin of a club head coordinate system such that the club head coordinate system has a club head x-axis and a club head y-axis, and wherein the club head x-axis is a horizontal axis that is generally parallel with a ground plane when the sole portion of the golf club head is resting on the ground plane during a normal address position of the golf club head and the club head y-axis is a vertical axis that is perpendicular to the club head x-axis; 24 is considered to be a backbar extending upwardly from the sole portion behind the face portion; a rear cavity 18 located behind the face portion and defined by inner peripheral walls of the topline portion, the toe portion, the sole portion and the heel portion, wherein the rear cavity comprises a lower cavity portion disposed between the back surface of the face portion and an inner surface of the backbar.
Element 16 is a damping system comprising a badge and an elastomer material that is polymeric (col. 2, ln. 33) disposed within the rear cavity, wherein the badge is attached to the inner peripheral walls of the topline portion, the toe portion, the sole portion, and the heel portion by element 104. 
Claims 26 is interpreted as claim 11 above with the relative thicknesses of the 1st-5th sections considered shown as in the marked figure; 

    PNG
    media_image1.png
    393
    816
    media_image1.png
    Greyscale


Inherently element 16 can be assigned a theoretical damping system coordinate system located at the club head origin such that a positive x-axis location is located heel-ward of the damping system origin and a negative x-axis location  is located toe-ward of the damping system origin and where the thickness varies along the badge such that it is thicker in a second section at 104 than it is in a first section 106. 
The badge 16 rearwardly offset from the back surface of the face portion such that, at least proximate the damping system origin, a gap at 108 is defined between the badge and the back surface of the face portion.
Claim Rejections - 35 USC § 103
Claims 11,4 19, and 30-34 is/are rejected under 35 U.S.C. 102 or in the alternative 35 U.S.C. 103 as being unpatentable over Breier 2011/0207551, as set forth in the previous office action,  in view of Taylor 8,920,261.

Note Taylor is not applied alone as 102 since claim 11 calls for “no portion of the badge occupies the lower cavity portion” and Taylor’s insert is disclosed as extending “into the lower cavity portion 48” (col. 5, ln. 48). 
Claims 11, 26 and 34 have now been amended to recite that the badge is attached to the inner peripheral wall portions.  In Breier, it is disclosed that his inserts 30 are “generally coupled to back surface 22 of face” [0052].  It is not clear how his inserts relate or to the walls of his cavity as best shown in figs. 2-4.  However, from Taylor we see that attaching a badge into a cavity of golf club where an outer peripheral portion40 coupled to and extending along the peripheral edge of the central portion 38” (col. 3, ln. 19)  is known such as by his elements 104.  To have attached and further coupled the the badge of Breier to the inner walls using a resilient element would have been obvious in order to help seal and secure the badge to the cavity. 
In the badge of Breier, his badge is considered to thicken toe-ward as claimed where such has a “cup-shaped structure” [0052] with a planar base and side wall 37 that thickens as it, “extends aft ward from the base and abuts a portion of the perimeter body”.  
The claim calls for the badge to be rearwardly offset to define a gap.  As discussed above in the rejection under 112, such appears only disclose in the context of “double-sided tape 40” [0052, specification].  Likewise, Breier shows the same construction that is “coupled to the back surface [0052], but he fails to discuss any such methods. Likewise, Taylor teaches the use of double-sided tape to secure such inserts.  To have used double sided tape to secure the inserts of Breier would have been an obvious matter of selection a known method whose structure would inherently amount to a gap as is now claimed. 

As to claim 11, Breier shows a face portion 14 surrounded by a topline portion 2, a toe portion 4, a sole portion 20 and a heel portion 6, the face portion comprising a front striking surface and a back surface; wherein the front striking surface of the face portion inherently has a geometric center around the area marked by reference number 14 that is capable of defining a club head origin of a club head coordinate system.  Notably here the “coordinate system” is not a structural feature of the club.  Instead such appears to be most broadly a system by reference to which measurements of the MOI about the club head are to be recorded. Such a coordinate system having an x-axis that is horizontal and generally parallel with a ground plane when the sole portion of the golf club head is resting on the ground plane during a normal address position of the golf club head and a y-axis that is a vertical such that it is perpendicular to the club head x-axis are capable of being drawn on Breier.  Most broadly such is directed to printed matter and it is not given any patentable weight as such has no new and non-obvious functional relationship to the club head.  In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004), In re Gulack, 217 USPQ 410 (Fed. Cir. 1983) and In re Miller, 164 USPQ 46 (CCPA 1969). 8 is considered a backbar portion extending upwardly from the sole portion behind the face portion as shown in fig. 5 that defines a rear cavity such as 24 as now amended in the claim. This rear cavity is considered behind the face portion and defined by inner peripheral walls of the topline portion at 2, the toe portion, the sole portion and the heel portion.  Brier broadly discloses that inserts into the cavity that can be described as a badge, such as his 32, may be made from elastomer material such as silicone [0050]. 
Likewise, the recitation of an x-y coordinate grid is considered most broadly printed matter that may superimposed on the damping system such that an origin of the x-y coordinate grid is capable of being placed located at the club head origin when the damping system is installed. The damping system has a thickness as measured in a front to back that varies; wherein a thickness of the damping system at a first section such as 34 is less than a thickness of the damping system at a second section, such as 32 as shown in figs. 2-4.  
As to claims 30-34, the shape of the back bar top surface of Breier is considered to conform to the bottom wall of the badge as shown in his figs. 2-4 and be resting on top, above and enclosing the rear cavity as called for by claims 31-34 respectively.  
Claim Rejections - 35 USC § 103
Claims 12, 14-17, 19, 21, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view of Cardani 9,199,141.
As to claim 12, Breier does not appear to discuss any dimensional qualities of his club.  However, he does teach how one can construct the size, shape and materials of a club in order to control the vibration and deflection response of a club head. Cardani teaches in clubs employing a back badge that the dampening system has a maximum thickness hmax greater than 5mm (col. 4, ln. 50) and a minimum thickness hmin of about .030-1mm (col. 13, ln. 57). He teaches that such design qualities of the dampening element may be used to “fine tune (col. 13, ln. 49) the vibrational characteristics of a club head and the “flexural behavior of the ball striking plate” (ln. 34). Given the fact that, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case the prior art shows that the shape and thickness of the badge in the cavity of a club have a design effect on the vibration and weighting of the club head.  To have selected a damping system having a maximum thickness hmax greater than 5 mm and minimum thickness hmin of about .030-1 mm (col. 13, ln. 57) and shown in fig. 7G within the recited ranges would have been obvious in order to have design the club with the desired flex and vibration for a particular golfer for a particular intended purpose. 
As to claim 14, the claim broadly recites a topline thickness with no specific structural or relationship requirements. As such, any thickness dimension can meet this element of the claim. Likewise, a “face thickness” is undefined by the claims and can broadly be interpreted as a distance from the top line to the sole.  In that respect, any topline portion of Breier is considered to be no more than the thickness of the face from top to bottom as shown in his figure.  Further, combining Cardani, he teaches the design of a topline portion t140 is considered no more than the maximum face thickness at t130 meeting the limitations of the claim. Such design features are known to allow one to adjust the weight and flex of the face of the club as desired. Alternatively to what is shown by Breier, it would have been obvious to have adjusted and limited the thickness of the topline portion in order to adjust the weight of the club head as desired.  Such size and shape dimensions have not been found to be patentable absent a showing of criticality.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, such a size is selected as desired and as known the art to design a club with the desired properties for its intended use.
As to claim 21, a cutout portion is merely listed absent any structure or any relationship limitations to the other elements.  As such, 30 and 34 of Breier are considered to meet the limitation of the claims and define cutouts in the dampening system.    
As to claim 15, Cardani teaches relative section heights or thicknesses in his fig. 7f.  207b is considered a third section on the damping system positioned toe-war of a second section such as 207a. To have provided the badge design and thickness of Breier with that taught by Cardani would have been obvious in order to adjust the weight and strength of the club head as taught at (col. 6, lns. 6-11, Cardani). 
As to claim 16, while Brier appears to show a face with a constant thickness, variable thicknesses in the design of a face plate are known.  For example, such as the applied Cardani, he is considered to show a first face portion thickness located above the origin at 26 and a second face portion below the club head origin considered to be below position 30 and a third at position at 130 in his fig. 7E. Such a design of a face plate would have been obvious as such allows one to adjust the weight, strength and flex of a face plate as desired for an intended purpose.  He teaches the claimed maximum thickness of 2.5-3.5mm (col. 8, ln. 14). 
Claim 17, opposite to claim 15 above, now recites the alternative that the third section is heel-ward as oppose to toe-ward.  Clearly from the two alternative embodiments, the position of the third section is not critical and serve only to shift the weight, strength and vibrational characteristics of the club as desired by the clubs designed intended use.  As such, to have thicken third section in the badge of Breier would have been obvious in order to put more strength and weight towards the heel as oppose to the toe. 
 As to claim 19, figs. 2-4 of Breier shows the damping system extends over top of the backbar. 
 205a and 205c are considered first and second cutout portions as called for by claim 21.  
While one cannot determine the relative measured distance between the elements of Breier or Cardani as called for in claims 24-29, the rearrangement of the elements in order to manage the weight and control the location of the center of gravity of the club head is well-known and would have been obvious. However, we do know in the art of golf that the position of elements and relocation of weight will affect the performance of the club and the effects of shifting the weight towards the heel or toe on the desired performance has known and expected results in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here for a club heads intended purpose to make it suitable for a particular golfer for a particular use, the rearrangement of the elements to produce a suitable weighting arrangement would have been an obvious matter of design choice facing the inventor. More particularly to claim 27 where it additionally calls for a fourth and fifth section, Table I of col. 23 of Cardini is considered to clearly show such sections meeting the limitations of the claim.” 

Claims 12, 14-17, 19, 21, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardani 9,517,393 in view of Cardani 9,199,141.
As to claim 12, ‘393 does not appear to discuss any dimensional qualities of his club.  However, changes in size have generally been found obvious. Given the fact that, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case the prior art shows that the shape and thickness of the badge in the cavity of a club have a design effect on the vibration and weighting of the club head.  ‘141 Cardani teaches in clubs employing a back badge that the dampening system has a maximum thickness hmax greater than 5mm (col. 4, ln. 50) and a minimum thickness hmin of about .030-1mm (col. 13, ln. 57). He teaches that such design qualities of the dampening element may be used to “fine tune (col. 13, ln. 49) the vibrational characteristics of a club head and the “flexural behavior of the ball striking plate” (ln. 34). To have selected a damping system having a maximum thickness hmax greater than 5 mm and minimum thickness hmin of about .030-1 mm (col. 13, ln. 57) and shown in fig. 7G within the recited ranges would have been obvious in order to have design the club with the desired flex and vibration for a particular golfer for a particular intended purpose.
As to claim 14, the claim broadly recites a topline thickness with no specific structural or relationship requirements. As such, any thickness dimension can meet this element of the claim. Likewise, a “face thickness” is undefined by the claims and can broadly be interpreted as a distance from the top line to the sole.  In that respect, any topline portion of ‘303 is considered to be no more than the thickness of the face from top to bottom as shown in his figure.  Further, combining ‘141, he teaches the design of a topline portion t140 is considered no more than the maximum face thickness at t130 meeting the limitations of the claim. Such design features are known to allow one to adjust the weight and flex of the face of the club as desired. Alternatively to what is shown by ‘393, it would have been obvious to have adjusted and limited the thickness of the topline portion in order to adjust the weight of the club head as desired.  Such size and shape dimensions have not been found to be patentable absent a showing of criticality.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, such a size is selected as desired and as known the art to design a club with the desired properties for its intended use.
As to claim 21, a cutout portion is merely listed absent any structure or any relationship limitations to the other elements.  As such, 42 and 44 of ‘393 are considered to meet the limitation of the claims and define cutouts in the dampening system.    
As to claim 15, ‘141 teaches relative section heights or thicknesses in his fig. 7f.  207b is considered a third section on the damping system positioned toe-war of a second section such as 207a. To have provided the badge design and thickness of ‘393 with that taught by ‘141 would have been obvious in order to adjust the weight and strength of the club head as taught at (col. 6, lns. 6-11, ‘141). 
As to claim 16, while ‘393’ can be construed to show in fig. 3 with a first portion near the top 22, a second transition portion below the origin and a third thickness at the center. He does not discuss the exact thickness design. ‘141 teaches the claimed maximum thickness of 2.5-3.5mm (col. 8, ln. 14). To have selected the thicknes between 3.1 and 3.6 would have been obvious in order to adjust the weight, strength and flex of a face plate as desired for an intended purpose.  
Claim 17, opposite to claim 15 above, now recites the alternative that the third section is heel-ward as oppose to toe-ward.  Clearly from the two alternative embodiments, the position of the third section is not critical and serve only to shift the weight, strength and vibrational characteristics of the club as desired by the clubs designed intended use.  As such, to have thicken third section in the badge of ‘393 would have been obvious in order to put more strength and weight towards the heel as oppose to the toe. 
 As to claim 19, ‘393 in fig. 3 is considered to show the damping system extending over top of the backbar at 16. 
 42 and 44 are considered first and second cutout portions as called for by claim 21.  
While one cannot determine the relative measured distance between the elements of ‘393 or ‘141 as called for in claims 24-29, the rearrangement of the elements in order to manage the weight and control the location of the center of gravity of the club head is well-known and would have been obvious. However, we do know in the art of golf that the position of elements and relocation of weight will affect the performance of the club and the effects of shifting the weight towards the heel or toe on the desired performance has known and expected results in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here for a club heads intended purpose to make it suitable for a particular golfer for a particular use, the rearrangement of the elements to produce a suitable weighting arrangement would have been an obvious matter of design choice facing the inventor. More particularly to claim 27 where it additionally calls for a fourth and fifth section, Table I of col. 23 of ‘141 is considered to clearly show such sections meeting the limitations of the claim.

Claims 20, 22, 24-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view Best 6,855,066 as set forth in the previous office action;
“Most broadly any element that can be differentially defined can be described as “separate”.  The claim recites no structure to further limit or define this relationship.  To that extent, Breier most broadly anticipates the limitation of claim 20.  Alternatively, to the extent that applicant intends some structure as known in the art that the face plate is separately manufactured an mounted to the body by some attachment means, Best is pre-emptively applied to teach that such construction in clubs is old and well-known.  To have constructed the face of Cardani with a separate striking plate mounted to to the body by some means would have been obvious in order to allow the face to be constructed of different materials as desired. 
As to claim 22, Breier does not appear to discuss the weight of his dampening system. However, from Cardani at col. 13, ln. 22 and claim 23 at col. 27, ln. 49 we see that in club such can be limited to under 12 grams directly teaching the limitations of the claims.  To have limited the weight of Breier would have been obvious as to not have place too much weight at the position of the club occupied by the dampening system.
While one cannot determine the relative measured distance between the elements of Breier or Cardani as called for in claims 24-27 and 29, the rearrangement of the elements in order to manage the weight and control the location of the center of gravity of the club head is well-known and would have been obvious. However, we do know in the art of golf that the position of elements and relocation of weight will affect the performance of the club and the effects of shifting the weight towards the heel or toe on the deired proformace has known and expected results in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here for a club heads intended purpose to make it suitable for a particular golfer for a particular use, the rearrangement of the elements to produce a suitable weighting arrangement would have been an obvious matter of design choice facing the inventor. More particularly to claim 27 where it additionally calls for a fourth and fifth section, Table I of col. 23 of Cardani is considered to clearly show such sections meeting the limitations of the claim.” 

Claims 20, 22, 24-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardani ‘393 in view of Cardani ‘141 and further in view Best 6,855,066 as set forth in the previous office action;
“Most broadly any element that can be differentially defined can be described as “separate”.  The claim recites no structure to further limit or define this relationship.  To that extent, Cardani most broadly anticipates the limitation of claim 20. Further from fig. 3 the striking plate appears as a separate elements, but such does not appear to be discussed in detail.  Alternatively, to the extent that applicant intends some structure as known in the art that the face plate is separately manufactured an mounted to the body by some attachment means, Best is pre-emptively applied to teach that such construction in clubs is old and well-known.  To have constructed the face of Cardani with a separate striking plate mounted to the body by some means would have been obvious in order to allow the face to be constructed of different materials as desired. 
As to claim 22, ‘393 does not appear to discuss the weight of his dampening system. However, from ’41 at col. 13, ln. 22 and claim 23 at col. 27, ln. 49 we see that in club such can be limited to under 12 grams directly teaching the limitations of the claims.  To have limited the weight of ‘393 would have been obvious as to not have place too much weight at the position of the club occupied by the dampening system.
While one cannot determine the relative measured distance between the elements of either Cardani applies and as called for in claims 24-27 and 29, the rearrangement of the elements in order to manage the weight and control the location of the center of gravity of the club head is well-known and would have been obvious. However, we do know in the art of golf that the position of elements and relocation of weight will affect the performance of the club and the effects of shifting the weight towards the heel or toe on the desired performance has known and expected results in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here for a club heads intended purpose to make it suitable for a particular golfer for a particular use, the rearrangement of the elements to produce a suitable weighting arrangement would have been an obvious matter of design choice facing the inventor. More particularly to claim 27 where it additionally calls for a fourth and fifth section, Table I of col. 23 of Cardini is considered to clearly show such sections meeting the limitations of the claim.” 

Conclusion
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to claims 16, 22, 27, 30, and 34 are noted and the previous rejection under 35 U.S.C. § 112 with respect to them has not been sustained. 
Applicant’s amendment to claims 30 and 34 are noted where “corresponds” is taken to broadly mean to have close similarity or to almost match. Applicant has clarified that is corresponding relationship is with respect to the shape of the top surface of the backbar. As such, this grounds for rejection has been overcome. 
With respect to Breier, applicant remarks that claim 11 has been amended to recite a golf club head that comprises, in part, a badge “attached to the inner peripheral walls of the topline portion, the toe portion, the sole portion, and the heel portion” where “the badge is rearwardly offset from the back surface of the face portion such that, at least proximate the damping system origin, a gap is defined between the badge and the back surface of the face portion”. 
To the extent that such has been rejected under new matter as set forth above, the grounds for rejection remains.  Most broadly Breier teaches the existence of a gap is defined to accommodate tape or epoxy 110.  Further Breier shows that his truss members 12 may be “coupled to…the perimeter body in a secondary coupling procedure [0050].  He further shows that “truss member 12 is spaced from face 14 so that a gap is formed there between”. [0053] 
Applciant’s remarks with respect to Breier are considered moot in view of the new grounds for rejection set forth above. 
With respect to claim 26, the basis for the rejction of it is set forth on pg. 9, ln. 9 as being obvious rearrangement of weight and a matter of design choice
Applicant notes that a proper basis for the rejection of independent claim 26 is not presented in the Office Action. Because a proper basis has not been set forth for rejection of claim 26, Applicant is unable to properly respond to the Office Action. Accordingly, Applicant requests a new action be issued, if necessary, that sets forth a full and proper basis for rejection of claim 26. A correction to the error in the statement of the rejection to match the detailed explanation has been made.  Since applicant’s remarks fails to show how such findings of obviousness are in error the grounds for rejection remains. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 

If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711